Citation Nr: 0909332	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for congenital heart 
disease (atrial septal defect).

2.  Entitlement to service connection for pulmonary tract, 
lung, and chest disorders.  

3.  Entitlement to an initial compensable rating for service-
connected residuals of pleurisy.

4.  Entitlement to an effective date earlier than October 12, 
2004 for the award of service connection for residuals of 
pleurisy.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1944 to May 1946.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in February 2008.  This matter was 
originally on appeal from an April 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.   

In January 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In February 2008, the Board reopened the Veteran's claims of 
service connection for congenital heart disease (atrial 
septal defect) and residuals of pleurisy and remanded the 
reopened claims for further development and readjudication.  
The Board also remanded the issue of entitlement to service 
connection for pulmonary tract, lung, and chest disorders for 
further development and readjudication at that time.  
However, while this case was in remand status, service 
connection was established for residuals of pleurisy in a 
July 2008 rating decision.  As the Veteran has been granted 
the benefits sought, that issue is no longer before the 
Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of (1) entitlement to service connection for 
pulmonary tract, lung, and chest disorders; (2) entitlement 
to an initial compensable rating for service-connected 
residuals of pleurisy; and (3) entitlement to an effective 
date earlier than October 12, 2004 for the award of service 
connection for residuals of pleurisy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
appropriate agency of original jurisdiction.


FINDING OF FACT

The Veteran's congenital heart disease (atrial septal defect) 
clearly and unmistakably existed prior to service and was not 
aggravated by active service.  


CONCLUSION OF LAW

The Veteran's congenital heart disease (atrial septal defect) 
clearly and unmistakably preexisted the Veteran's period of 
active service and was not aggravated by service.  §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In January 2005 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connected compensation benefits and described the 
types of evidence that the Veteran should submit in support 
of his claimed congenital heart disorder.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in said 
correspondence.  

Although the January 2005 VCAA notice letter did not address 
the elements of degree of disability and effective date with 
respect to the claim, the Veteran was sent notice of these 
elements in March 2008 and the claim was subsequently 
readjudicated in November 2008.  Thus, the notice defect has 
been cured.  

The Board further notes that the RO provided the Veteran with 
a copy of the April 2005 rating decision, the August 2005 
Statement of the Case (SOC), and the Supplemental Statements 
of the Case (SSOCs) dated in May 2006, November 2006, and 
November 2008, which included a discussion of the facts of 
the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a medical examination and medical opinions with 
respect to the claim.  Additionally, the Veteran's service 
treatment records and post-service treatment records to 
include related correspondence identified as relevant to the 
claim have been obtained, to the extent possible, and are 
associated with the claims folder.  The Veteran has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  The Board further finds that there 
has been compliance with its prior Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a Veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as cardiovascular disease, to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

A Veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2008).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2008).  VA's General Counsel has held, however, 
that service connection may be granted for diseases, but not 
for defects, of congenital, developmental or familial origin 
if the evidence as a whole shows that the manifestations of 
the disease in service constituted "aggravation" of the 
disease within the meaning of applicable VA regulations.  
Additionally, according to the VA General Counsel's opinion, 
a congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service connection may be warranted 
for the resultant disability.  A defect is a structural or 
inherent abnormality or condition that is more or less 
stationary in nature.  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  VAOPGCPREC 82-90.  

Where there is evidence of the Veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F. 3d 1341, 1345 (Fed. Cir. 2002).    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Analysis 

The veteran seeks service connection for congenital heart 
disease (atrial septal defect).  

The Board notes that there are multiple potentially relevant 
findings included in the Veteran's service treatment records.  
The cardiologist, who examined the Veteran at the May 2008 VA 
heart examination pursuant to the Board Remand, summarized 
the relevant findings in the examination report as follows:

While in boot camp, the veteran developed catarrhal 
fever (walking pneumonia).  The patient later had 
symptoms of pleurisy which he described as having 
pain on the left side of his chest and worse with 
deep breaths or movement of left arm.  Also worse 
with coughing.  The patient was evaluated at the 
United States Naval Dispensary and then sent back 
to duty.  Patient on a subsequent evaluation was 
noted to have chest x-ray which suggested the 
diagnosis of congenital heart disease, either 
interatrial septal defect or patent ductus.  His 
EKG at that time showed a prominent SI with 
tendency toward right axis deviation.  His physical 
examination was felt to be compatible with 
congenital heart disease.  (On examination, he had 
harsh systolic murmur heard between the second and 
third ribs to the left upper sternum.)  The veteran 
was discharged from the Navy on May 22, 1946, with 
an Honorable Discharge due to the recommendation of 
the Board of Medical Survey.  He was discharged due 
to his congenital heart disease (interatrial septal 
defect), and his medical records state that this 
condition was not in the line of duty, and it 
existed prior to enlistment and was not aggravated 
by service; however, he was unfit for service.  

The cardiologist's description is consistent with the 
documentation shown in service treatment records.  The Board, 
however, notes that the Veteran's heart and blood vessels 
were clinically evaluated as normal at the entrance 
examination in October 1944.  As no preexisting congenital 
heart disease (atrial septal defect) is shown to have been 
noted upon the Veteran's entrance to service, the presumption 
of soundness applies to the Veteran's claimed condition.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  VA's General Counsel has 
held that to rebut the presumption of sound condition under 
38 C.F.R. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

The Board initially notes that the Veteran's claimed disorder 
is a congenital disorder.  Under VA regulation, there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently with notation or 
discovery during service of residual conditions such as 
congenital malformations, with no evidence of the pertinent 
antecedent active disease or injury during service, the 
conclusion must be that it preexisted service.  38 C.F.R. 
§ 3.303(c) (2008).  Thus, it appears that the Veteran's 
claimed congenital heart disorder may be found to have 
clearly and unmistakably preexisted service due to its very 
nature according to this regulation.         

Nevertheless, upon review of the record, the Board finds that 
there is clear and unmistakable evidence of record to 
establish that the Veteran's congenital heart disease (atrial 
septal defect) existed prior to service and was not 
aggravated by service.  

Indeed, the Board of Medical Survey specifically found that 
the Veteran's congenital heart disease interatrial defect did 
not arise in the line of duty, existed prior to enlistment, 
and was not aggravated by service conditions in its May 1946 
report, which also noted that the Veteran was permanently 
unfit for service and recommended his discharge from the 
Navy.  

Additionally, a private cardiothoracic surgeon (Dr. W.F.) 
provided an opinion with respect to the claim that was 
reportedly based on review of the Veteran's medical records 
and interview of the Veteran and wrote, in November 2005 
correspondence, that the congenital heart defect that the 
Veteran had in service "obviously...would not have been caused 
by any experiences he had during enlistment."  While the 
Board recognizes that Dr. W.F.'s statement does not 
specifically address the question of aggravation, Dr. W.F. 
clearly implied that there was no nexus relationship between 
the Veteran's congenital heart defect and service.     

The Board further observes that, in April 2006, a VA 
pulmonary specialist (Dr. J.A.) reviewed the Veteran's claims 
folder to include service treatment records in order to 
provide an opinion in connection with the claim.  In the 
April 2006 VA examination report, Dr. J.A. wrote that the 
Veteran's symptoms of fatigue, malaise, and dyspnea during 
his military duty and in the years afterwards were more 
likely than not related to the underlying congenital heart 
defect with atrial septal defect but it was less likely than 
not that an aggravation of the Veteran's congenital heart 
disease occurred in the service.  

Moreover, a VA cardiologist (Dr. J.E.) concluded that the 
Veteran's congenital heart disease (atrial septal defect) was 
not at least as likely as not aggravated by the Veteran's 
military service based on his review of the record and 
examination of the Veteran in the May 2008 heart examination 
report.  Dr. J.E. explained that that the etiology of the 
atrial septal defect was a defect that the Veteran had at 
birth.  He further explained that some of the Veteran's 
fatigue during service and subsequently after discharge was 
due to his atrial defect; however, this did not mean that his 
military service aggravated his atrial septal defect as 
review of cardiology literature showed that people with a 
significant atrial defect tended to have less energy and 
become more easily fatigued than a person who does not have 
the defect.  
    
While there is some competent medical evidence of record 
shortly after the Veteran's discharge from service that 
suggests that the Veteran did not have congenital heart 
disease at that time, which would indicate that the condition 
did not preexist service, the aforementioned medical opinion 
evidence collectively shows that congenital heart disease 
(atrial septal defect) existed prior to service and was not 
aggravated by service.  The Board affords all of these 
opinions greater probative weight, particularly the opinion 
provided by Dr. J.E. as he considered the Veteran's entire 
medical history as documented in the record to include 
earlier medical opinions and he specializes in cardiology.    

In consideration of the foregoing, the Board finds that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence.  Since there is clear and unmistakable 
evidence that the pre-existing congenital heart disorder at 
issue was not aggravated by service for the purpose of 
rebutting the presumption of soundness (38 U.S.C.A. § 1111), 
it necessarily follows that such disorder was not, in fact, 
aggravated by service (38 U.S.C.A. § 1110).  

While the Board has considered the lay statements submitted 
by the Veteran from several individuals asserting that his 
congenital heart disease was related to military service, 
none of the individuals, including the Veteran, is shown to 
have the requisite medical expertise necessary to diagnose 
the Veteran's claimed disorder or render a competent medical 
opinion regarding its severity or etiology.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Consequently, as lay persons, 
their statements are afforded no probative value with respect 
to the medical question of whether pre-existing congenital 
heart disease was aggravated by active military service or is 
otherwise related to service.   

Thus, as the evidence shows that the Veteran's claimed 
congenital heart disorder existed prior to service and was 
not aggravated by service, the Board finds that service 
connection for congenital heart disease (atrial septal 
defect) is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for congenital heart 
disease (atrial septal defect) is denied.


REMAND

A review of the record reveals that this case must be 
remanded for further development. 

In regard to the Veteran's claimed pulmonary disorder, the 
record reflects that the Veteran underwent a VA medical 
examination by a pulmonologist (Dr. J.A.) in June 2008, as 
pursuant to the Board's prior Remand.  At that time, Dr. J.A. 
concluded that it was not likely that the Veteran's COPD with 
evidence of obstructive ventilatory impairment was a service-
connected condition or that service in any way aggravated the 
condition because the normal etiology for COPD is tobacco use 
and the Veteran's cigarette use occurred after his time in 
service.  However, the Veteran apparently later clarified 
some of the information he gave to Dr. J.A. at the June 2008 
examination.  Indeed, the record includes a September 2008 
memorandum written by Dr. J.A. wherein he acknowledged that 
he had spoken with the Veteran further and the Veteran had 
clarified that he smoked for about 10 years, from the age of 
14 through 24, and thus smoked prior to his tour of duty and 
for a short time afterwards.  Dr. J.A. wrote that the Veteran 
also elaborated on his current respiratory symptomatology in 
their conversation.  However, Dr. J.A. did not indicate 
whether and to what extent the Veteran's clarifications 
affect his previous conclusion regarding COPD in said 
memorandum.  Thus, a supplemental opinion from Dr. J.A. is 
required with respect to the Veteran's claimed pulmonary 
tract, lung, and chest disorder.    

As noted above, service connection was granted for residuals 
of pleurisy in a July 2008 rating decision.  At that time, 
the Veteran was assigned a noncompensable rating for his 
service-connected pleurisy and assigned an effective date of 
October 12, 2004.  However, the record reflects that the 
Veteran sent a letter in January 2009 wherein he stated that 
he was appealing the "no compensation" decision.  The 
Veteran indicated in the letter that his symptoms were more 
severe and have existed for a longer period than what has 
been awarded.  The Board construes the January 2009 letter as 
a notice of disagreement to the initial evaluation and the 
effective date assigned for his service-connected residuals 
of pleurisy.  The January 2009 NOD was received by the RO 
within a year of the December 2008 rating decision and is, 
thus, timely.  38 U.S.C.A. § 7105 (West 2002).  Nonetheless, 
a statement of the case has not been issued and there is no 
indication in the record that the Veteran has withdrawn his 
appeal with respect to that issue.  In fact, the Veteran's 
representative specifically referred the Board to the letter 
submitted by the Veteran in its February 2009 Informal Brief.  
Thus, a remand is required in order for the RO to provide the 
Veteran a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (holding the Board should remand the 
issue to the RO for the issuance of a Statement of the Case 
when a notice of disagreement has been timely filed); 38 
U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, the Veteran 
must submit a timely substantive appeal in order for this 
issue to be perfected for appeal to the Board. 38 U.S.C.A. § 
7105 (West 2002).

Accordingly, the case is REMANDED  to the appropriate agency 
of original jurisdiction for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A supplemental opinion should be 
obtained from the June 2008 VA medical 
examiner, Dr. J.A, with respect to the 
Veteran's claimed pulmonary disorder.  Dr. 
J.A. should specifically state whether or 
not his June 2008 conclusion regarding 
whether or not it is at least as likely as 
not that the Veteran's COPD is related to 
service has changed upon consideration of 
the clarifications received from the 
Veteran regarding the history of his 
disorder after the June 2008 examination 
and as reflected in the September 2008 
memorandum, which is included in the 
record.  

Please send the claims folder to Dr. J.A. 
for the supplemental opinion. 

If Dr. J.A. is not available, please 
obtain the requested supplemental opinion 
from another pulmonary specialist.  The 
pulmonary specialist should provide an 
opinion based on review of the claims 
folder on whether or not it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's COPD is 
related to service.        

2.  After any additional notification and 
developed deemed necessary is 
accomplished, the Veteran's claim of 
entitlement to service connection for 
pulmonary tract, lung, and chest disorders 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

3.  The Veteran should also be issued a 
statement of the case with respect to his 
claims for entitlement to an initial 
compensable rating for residuals of 
pleurisy and entitlement to an effective 
date earlier than October 12, 2004 for the 
award of service connection for residuals 
of pleurisy, to include notification of 
the need and the appropriate time period 
in which to file a substantive appeal.  If 
a timely substantive appeal is filed, the 
issue should be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


